DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is a statement of allowable subject matter:
Claims 25-44 are allowed primarily because the references of record, singly or in combination cannot anticipate or render obvious the limitations noted therein. For example, “…, the first line is formed to include a protrusion having a longitudinal direction extending along the first direction, such that the protrusion, the first line, and the second line extend continuously along the first direction and in parallel to each other, and the protrusion protrudes in a third direction, intersecting the first and second directions, toward the substrate, and wherein an outer surface of the protrusion facing the second region is spaced apart from the second region by a second distance along the first direction, the second distance being greater than the first distance”, as recited in independent claim 25.
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815